Order entered April 13, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00018-CV

                        MICHAEL SUTTON, Appellant

                                        V.

           OCTAPHARMA PLASMA INCORPORATED, Appellee

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-06879

                                     ORDER

      The clerk’s record in this case is overdue. By order dated March 5, 2020,

we granted appellant’s request to extend time to file the clerk’s record so that

certain documents could be identified and filed under seal. We ordered the clerk’s

record to be filed by March 19, 2020. To date, the clerk’s record has not been filed

and appellant has not further corresponded with the Court regarding the status of

the clerk’s record.
      Accordingly, we ORDER the Dallas County District Clerk to file, within

TWENTY DAYS of the date of this order, either (1) the clerk’s record, or (2)

written verification that appellant is not entitled to proceed without payment of

costs and has not paid for or made arrangements to pay for the record. We notify

appellant that if we receive verification he is not entitled to proceed without

payment of costs and has not paid for or made arrangements to pay for the clerk’s

record, we will, without further notice, dismiss the appeal. See TEX. R. APP. P.

37.3(b).

      We DIRECT the Clerk to send copies of this order to:

      Felicia Pitre
      Dallas County District Clerk

      All parties
                                           /s/   BILL WHITEHILL
                                                 JUSTICE